Title: To James Madison from James Monroe, 7 October 1786
From: Monroe, James
To: Madison, James


Dear Sir
New York Octr. 7th. 1786
I have been favor’d with yours covering a letter to Mr. Thomson which I shall deliver him in the morning. I am glad you have accepted the appointmt.; if the court shod. sit, wh. is only a probable event, & the arrangment we have in contempletion with respect to the Mohawk shod. succeed I shall be happy to accompany you in a trip here next summer. We have heard nothing from Mr Jay since the journal hath been handed to him; I am inclin’d to suspect it hath made a different impression on him, from what the narrative of its contents had done by those in his party in the late transaction. This with the impression Mr. Th. (if he hath conferr’d with him) may have made, may perhaps have suspended his movements for the present. I am inform’d he means to submit nothing further to the present Congress. Perhaps he waits the convention of the ensuing delegations, to sound them & to be govern’d by circumstances as they shall turn up. If Pena. & Jersey shod. move in the business this intrigue is at an end. Symmes of the Jersey delegation brings the subject to the view of his legislature. We set out if nothing intervenes to prevent it, on friday nex[t] so as to get into Phila. on Saturday evening. Will you be there on our arrival & take a seat with us in a spacious carriage to Fredricksbg? [Do?] you intend visiting the Genl. before you get to Richmond, in that event we wod. go togeth[er]. I shall write Mr. Jefferson on our private afr. by this packet. I am sincerely yr. friend & servt
Jas. Monroe
We propos’d the other day to refer the report from Annapolis [to] a Committee. It was objected to by the Eastern states. W[e] withdrew it for the purpose of a conference with th[em] but we suspect yet they will vote agnst it. No. Caroli[na] is off the floor so that I doubt the possibility of c[ar]rying it & in that event shall decline it.
